DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species III in the reply filed on 07/20/2022 is acknowledged.  
The traversal is on the ground(s) that Claims 18-21, which are readable upon Species IV, V and VI, are directed to the projector including the first illumination module, the second illumination module and the alignment module. Species IV, V and VI all have at least two illumination modules and one alignment module. As claims readable upon the non-elected species are all dependent claims and have the same essential elements of the at least two illumination modules and the alignment module, in light of at least above reasons, the applicant respectfully submits that the search and examination of claims readable upon all species would not impose a serious burden on Examiner, and claims 9-21 originally presented in the instant application should be examined together.  This is not found persuasive because examiner did not indicated claim 9 as generic and Species IV, V and VI all have at least two illumination modules and one alignment module, each of which have more features with render them patentable distinct from Species III (see Requirement for restriction 05/24/2022). 

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
With respect to claims 9-17:
The term “polarization lens ” in claims 9-17 is used by the claim to mean “a reflective polarizer,” while the accepted meaning is “a piece of glass or other transparent substance with curved sides for concentrating or dispersing light rays with polarizing properties” The term is indefinite because the specification does not clearly redefine the term.
The term “dichroic lens ” in claims 13-15 is used by the claim to mean “a dichroic mirror,” while the accepted meaning is “a piece of glass or other transparent substance with curved sides for concentrating or dispersing light rays with dichroic properties” The term is indefinite because the specification does not clearly redefine the term.

Allowable Subject Matter
Claims 9-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Primary Examiner, Art Unit 2882